UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21591 AMERICAN CENTURY ASSET ALLOCATION PORTFOLIOS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI 64111 (Name and address of agent for service) Registrants telephone number, including area code: 816-531-5575 Date of fiscal year end: 07-31 Date of reporting period: 07-31-2009 ITEM 1. REPORTS TO STOCKHOLDERS. Annual Report July 31, 2009 LIVE STRONG ® Portfolios from American Century Investments ® LIVE STRONG ® Income Portfolio LIVE STRONG ® 2015 Portfolio LIVE STRONG ® 2020 Portfolio LIVE STRONG ® 2025 Portfolio LIVE STRONG ® 2030 Portfolio LIVE STRONG ® 2035 Portfolio LIVE STRONG ® 2040 Portfolio LIVE STRONG ® 2045 Portfolio LIVE STRONG ® 2050 Portfolio Presidents Letter Dear Investor: Thank you for investing with us during the financial reporting period ended July 31, 2009. We appreciate your trust in American Century Investments ® during these challenging times. The U.S. economy continued to struggle at the close of the reporting period, part of the lingering fallout from the subprime-initiated credit and financial crises and global recession that shook the capital markets during the past two years. The recession has affected everyonefrom first-time individual investors to hundred-year-old financial institutions. However, as we mark the second anniversary of the start of the subprime mortgage meltdown, the worst of the economic and financial market obstacles appear to be behind us. The rate of U.S. economic decline has slowed, as have the drop-offs in housing prices and jobs. Risk appetites returned to the markets in recent months, evidenced by the strong stock rebound since early March. Risk was a predominant theme during the reporting period, as the investment pendulum swung from risk avoidance to risk acceptance. We believe, however, that caution and risk management are still advisable. We dont think were out of the economic woods yet, not with mortgage and corporate default rates on the rise, housing prices continuing to decline in some regions, and job losses still mounting. Effective risk management requires a commitment to disciplined investment approaches that balance risk and reward, with the goal of setting and maintaining risk levels that are appropriate for portfolio objectives. At American Century Investments, weve stayed true to the principles that have guided us for over 50 years, including our commitment to delivering superior investment performance and helping investors reach their financial goals. Risk management is part of that commitmentwe offer portfolios that can help diversify and stabilize investment returns. The coming months will likely present additional challenges, but Im certain that we have the investment professionals and processes in place to provide competitive and compelling long-term results for you. Thank you for your continued confidence in us. Sincerely, Jonathan S. Thomas President and Chief Executive Officer American Century Investments Independent Chairmans Letter I am Don Pratt, an independent director and chairman of the mutual fund board responsible for the U.S. Growth Equity, U.S. Value Equity, Global and Non-U.S. Equity and Asset Allocation funds managed by American Century Investments. The board consists of seven independent directors and two directors who are affiliated with the investment advisor. As one of your independent shareholder representatives on the fund board, I plan to write you from time to time with updates on board activities and news about your funds. My co-independent directors and I are committed to putting your interests first. We work closely with American Century Investments on maintaining strong fund performance, providing quality service to shareholders at competitive fees and ensuring ethical business practices and compliance with all applicable fund regulations. Last year, the board welcomed its newest independent director, John R. Whitten. He is a great addition to an experienced board where, collectively, the independent directors have served the funds for more than 76 years. This continuity served shareholders well as the investment advisor initiated a successful management transition, creating a strong senior leadership team consisting of well-tenured company executives and experienced industry veterans. Under the leadership of President and Chief Executive Officer Jonathan Thomas and Chief Investment Officer Enrique Chang, the firm has made the achievement of superior investment performance its primary focus and the key driver of its success going forward. This focus helped the company generate strong relative performance against the backdrop of 2008s unprecedented market volatility. As investors in the American Century funds, my fellow directors and I share your investing experience. We know firsthand how decisions made at the board level affect all shareholders. To further guide our efforts on your behalf, I invite you to send me your comments, questions or suggestions by email to dhpratt@fundboardchair.com. Thank you for allowing me to serve as your advocate on our board. Table of Contents LIVE STRONG ® Portfolios from American Century Investments Performance 2 Portfolio Commentary 13 Market Index Total Returns 13 Underlying Fund Allocations 15 Shareholder Fee Examples 18 Financial Statements Schedule of Investments 24 Statement of Assets and Liabilities 29 Statement of Operations 32 Statement of Changes in Net Assets 35 Notes to Financial Statements 40 Financial Highlights 62 Report of Independent Registered Public Accounting Firm 98 Other Information Management 99 Approval of Management Agreements 102 Additional Information 108 Index Definitions 109 American Century Investment Services, Inc., has entered into an agreement with the Lance Armstrong Foundation for rights to use the LIVE STRONG name. For more information about the foundation, visit www.livestrong.org. The opinions expressed in the Portfolio Commentary reflect those of the portfolio management team as of the date of the report, and do not necessarily represent the opinions of American Century Investments or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments knowledge, such information is accurate at the time of printing. Performance LIVE STRONG Portfolios Total Returns as of July 31, 2009 Average Annual Returns Since Inception 1 year Inception Date LIVE STRONG Income Portfolio Investor Class -6.44% 2.93% 8/31/04 Russell 3000 Index -20.21% 0.34%  Citigroup US Broad Investment-Grade Bond Index 8.63% 5.13%  Institutional Class -6.25% 3.14% 8/31/04 Advisor Class -6.67% 2.68% 8/31/04 R Class -6.91% 2.41% 8/31/04 LIVE STRONG 2015 Portfolio Investor Class -8.63% 3.52% 8/31/04 Russell 3000 Index -20.21% 0.34%  Citigroup US Broad Investment-Grade Bond Index 8.63% 5.13%  Institutional Class -8.42% 3.74% 8/31/04 Advisor Class -8.79% 3.27% 8/31/04 R Class -9.12% 3.00% 8/31/04 (1) Data provided by Lipper Inc.  A Reuters Company. © 2009 Reuters. All rights reserved. Any copying, republication or redistribution of Lipper content, including by caching, framing or similar means, is expressly prohibited without the prior written consent of Lipper. Lipper shall not be liable for any errors or delays in the content, or for any actions taken in reliance thereon. The data contained herein has been obtained from company reports, financial reporting services, periodicals and other resources believed to be reliable. Although carefully verified, data on compilations is not guaranteed by Lipper and may be incomplete. No offer or solicitations to buy or sell any of the securities herein is being made by Lipper. The Russell 3000 Index represents approximately 98% of the investable U.S. equity market and provides a broad measure of equity performance. The Citigroup US Broad Investment-Grade Bond Index represents the U.S. investment-grade fixed-rate bond market and provides a broad measure of bond market performance. Performance for these indices is provided for reference only. Neither index is intended to represent the composition of the portfolio, which invests in a mix of equity and fixed-income securities. (See the Schedule of Investments for each LIVE STRONG Portfolios asset allocations as of July 31, 2009.) Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. The performance of LIVE STRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVE STRONG Portfolios asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The funds total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 2 LIVE STRONG Portfolios Total Returns as of July 31, 2009 Average Annual Returns Since Inception 1 year Inception Date LIVE STRONG 2020 Portfolio Investor Class -9.38% -12.10% 5/30/08 Russell 3000 Index -20.21% -23.94%  Citigroup US Broad Investment-Grade Bond Index 8.63% 7.38%  Institutional Class -9.26% -11.92% 5/30/08 Advisor Class -9.72% -12.38% 5/30/08 R Class -9.96% -12.58% 5/30/08 LIVE STRONG 2025 Portfolio Investor Class -11.64% 3.47% 8/31/04 Russell 3000 Index -20.21% 0.34%  Citigroup US Broad Investment-Grade Bond Index 8.63% 5.13%  Institutional Class -11.45% 3.67% 8/31/04 Advisor Class -11.89% 3.19% 8/31/04 R Class -12.12% 2.95% 8/31/04 (1) Data provided by Lipper Inc.  A Reuters Company. © 2009 Reuters. All rights reserved. Any copying, republication or redistribution of Lipper content, including by caching, framing or similar means, is expressly prohibited without the prior written consent of Lipper. Lipper shall not be liable for any errors or delays in the content, or for any actions taken in reliance thereon. The data contained herein has been obtained from company reports, financial reporting services, periodicals and other resources believed to be reliable. Although carefully verified, data on compilations is not guaranteed by Lipper and may be incomplete. No offer or solicitations to buy or sell any of the securities herein is being made by Lipper. The Russell 3000 Index represents approximately 98% of the investable U.S. equity market and provides a broad measure of equity performance. The Citigroup US Broad Investment-Grade Bond Index represents the U.S. investment-grade fixed-rate bond market and provides a broad measure of bond market performance. Performance for these indices is provided for reference only. Neither index is intended to represent the composition of the portfolio, which invests in a mix of equity and fixed-income securities. (See the Schedule of Investments for each LIVE STRONG Portfolios asset allocations as of July 31, 2009.) Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. The performance of LIVE STRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVE STRONG Portfolios asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The funds total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 3 LIVE STRONG Portfolios Total Returns as of July 31, 2009 Average Annual Returns Since Inception 1 year Inception Date LIVE STRONG 2030 Portfolio Investor Class -13.30% -16.12% 5/30/08 Russell 3000 Index -20.21% -23.94%  Citigroup US Broad Investment-Grade Bond Index 8.63% 7.38%  Institutional Class -13.18% -15.95% 5/30/08 Advisor Class -13.53% -16.31% 5/30/08 R Class -13.76% -16.50% 5/30/08 LIVE STRONG 2035 Portfolio Investor Class -15.54% 3.12% 8/31/04 Russell 3000 Index -20.21% 0.34%  Citigroup US Broad Investment-Grade Bond Index 8.63% 5.13%  Institutional Class -15.34% 3.34% 8/31/04 Advisor Class -15.77% 2.87% 8/31/04 R Class -15.92% 2.62% 8/31/04 (1) Data provided by Lipper Inc.  A Reuters Company. © 2009 Reuters. All rights reserved. Any copying, republication or redistribution of Lipper content, including by caching, framing or similar means, is expressly prohibited without the prior written consent of Lipper. Lipper shall not be liable for any errors or delays in the content, or for any actions taken in reliance thereon. The data contained herein has been obtained from company reports, financial reporting services, periodicals and other resources believed to be reliable. Although carefully verified, data on compilations is not guaranteed by Lipper and may be incomplete. No offer or solicitations to buy or sell any of the securities herein is being made by Lipper. The Russell 3000 Index represents approximately 98% of the investable U.S. equity market and provides a broad measure of equity performance. The Citigroup US Broad Investment-Grade Bond Index represents the U.S. investment-grade fixed-rate bond market and provides a broad measure of bond market performance. Performance for these indices is provided for reference only. Neither index is intended to represent the composition of the portfolio, which invests in a mix of equity and fixed-income securities. (See the Schedule of Investments for each LIVE STRONG Portfolios asset allocations as of July 31, 2009.) Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. The performance of LIVE STRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVE STRONG Portfolios asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The funds total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 4 LIVE STRONG Portfolios Total Returns as of July 31, 2009 Average Annual Returns Since Inception 1 year Inception Date LIVE STRONG 2040 Portfolio Investor Class -15.53% -18.71% 5/30/08 Russell 3000 Index -20.21% -23.94%  Citigroup US Broad Investment-Grade Bond Index 8.63% 7.38%  Institutional Class -15.43% -18.63% 5/30/08 Advisor Class -15.87% -18.99% 5/30/08 R Class -16.01% -19.18% 5/30/08 LIVE STRONG 2045 Portfolio Investor Class -17.74% 2.81% 8/31/04 Russell 3000 Index -20.21% 0.34%  Citigroup US Broad Investment-Grade Bond Index 8.63% 5.13%  Institutional Class -17.56% 3.01% 8/31/04 Advisor Class -17.98% 2.55% 8/31/04 R Class -18.20% 2.30% 8/31/04 (1) Data provided by Lipper Inc.  A Reuters Company. © 2009 Reuters. All rights reserved. Any copying, republication or redistribution of Lipper content, including by caching, framing or similar means, is expressly prohibited without the prior written consent of Lipper. Lipper shall not be liable for any errors or delays in the content, or for any actions taken in reliance thereon. The data contained herein has been obtained from company reports, financial reporting services, periodicals and other resources believed to be reliable. Although carefully verified, data on compilations is not guaranteed by Lipper and may be incomplete. No offer or solicitations to buy or sell any of the securities herein is being made by Lipper. The Russell 3000 Index represents approximately 98% of the investable U.S. equity market and provides a broad measure of equity performance. The Citigroup US Broad Investment-Grade Bond Index represents the U.S. investment-grade fixed-rate bond market and provides a broad measure of bond market performance. Performance for these indices is provided for reference only. Neither index is intended to represent the composition of the portfolio, which invests in a mix of equity and fixed-income securities. (See the Schedule of Investments for each LIVE STRONG Portfolios asset allocations as of July 31, 2009.) Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. The performance of LIVE STRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVE STRONG Portfolios asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The funds total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 5 LIVE STRONG Portfolios Total Returns as of July 31, 2009 Average Annual Returns Since Inception 1 year Inception Date LIVE STRONG 2050 Portfolio Investor Class -18.30% -21.43% 5/30/08 Russell 3000 Index -20.21% -23.94%  Citigroup US Broad Investment-Grade Bond Index 8.63% 7.38%  Institutional Class -18.09% -21.27% 5/30/08 Advisor Class -18.52% -21.62% 5/30/08 R Class -18.66% -21.81% 5/30/08 (1) Data provided by Lipper Inc.  A Reuters Company. © 2009 Reuters. All rights reserved. Any copying, republication or redistribution of Lipper content, including by caching, framing or similar means, is expressly prohibited without the prior written consent of Lipper. Lipper shall not be liable for any errors or delays in the content, or for any actions taken in reliance thereon. The data contained herein has been obtained from company reports, financial reporting services, periodicals and other resources believed to be reliable. Although carefully verified, data on compilations is not guaranteed by Lipper and may be incomplete. No offer or solicitations to buy or sell any of the securities herein is being made by Lipper. The Russell 3000 Index represents approximately 98% of the investable U.S. equity market and provides a broad measure of equity performance. The Citigroup US Broad Investment-Grade Bond Index represents the U.S. investment-grade fixed-rate bond market and provides a broad measure of bond market performance. Performance for these indices is provided for reference only. Neither index is intended to represent the composition of the portfolio, which invests in a mix of equity and fixed-income securities. (See the Schedule of Investments for each LIVE STRONG Portfolios asset allocations as of July 31, 2009.) Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. The performance of LIVE STRONG Portfolios is dependent on the performance of their underlying American Century Investments funds, and will assume the risks associated with these funds. The risks will vary according to each LIVE STRONG Portfolios asset allocation, and a fund with a later target date is expected to be more volatile than one with an earlier target date. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The funds total returns include operating expenses (such as administrative fees) that reduce returns, while the total returns of the indices do not. 6 LIVE STRONG Portfolios Data presented reflect past performance.
